DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eric Masure on 4/19/2021.
The application has been amended as follows:
In claim 1, amend as:
A process chamber for processing a substrate having a given diameter, comprising:
a body having an interior volume and a lid assembly including a target to be sputtered, wherein the interior volume includes a central portion having a diameter that is about equal to the given diameter and a peripheral portion surrounding the central portion;
the process chamber comprises magnets, wherein the magnets consist of a magnetron with a plurality of magnets, a first set of magnets, a second set of magnets, and a third set of magnets,
the magnetron disposed above the target, wherein the magnetron is configured to rotate [[a]] the plurality of magnets about a central axis of the process chamber to form an annular plasma in the peripheral portion of the interior volume
a substrate support disposed in the interior volume opposite the target and having a support surface configured to support the substrate having the given diameter;
a collimator disposed in the interior volume between the target and the substrate support;
a collimator power source coupled to the collimator and configured to 
[[a]] the first set of magnets disposed about the body, proximate the target, and above the collimator to form a magnetic field having substantially vertical magnetic field lines in the peripheral portion of the interior volume, wherein a plane of a substrate-facing surface of the target intersects the first set of magnets above the collimator;
[[a]] the second set of magnets disposed about the body above the support surface of the substrate support to form a magnetic field having magnetic field lines directed toward a center of the support surface; 
[[a]] the third set of magnets disposed about the body at a height even with or below a substrate-facing surface of the collimator, wherein the third set of magnets are configured to create a magnetic field having magnetic field lines directed inward and downward toward the central portion and toward the center of the support surface; 
wherein the first set of magnets are disposed about the body at a height above a target-facing surface of the collimator,
wherein the second set of magnets are disposed about the body at a height that is above the substrate, 
wherein the third set of magnets are disposed about the body at a height even with or below a substrate-facing surface of the collimator, above the second set of magnets, and below the first set of magnets, 
wherein the second set of magnets is disposed about the body and entirely below the collimator and a third set of magnets;
a first power source coupled to the target to electrically bias the target; 
a second power source coupled to the substrate support to electrically bias the substrate support; and 
a controller configured to control the magnetron to form the annular plasma, the first power source and the second power source to respectively bias the target and the substrate support relative to each other to maintain the annular plasma formed over the collimator and, while maintaining the annular plasma over the collimator, controlling the collimator power source to 

In claim 11, amend as:

	a body having an interior volume and a lid assembly including a target to be sputtered, wherein the interior volume includes a central portion having a diameter that is about equal to the given diameter and a peripheral portion surrounding the central portion;
the process chamber comprises magnets, wherein the magnets consist of a magnetron with a plurality of magnets, a first set of magnets, a second set of magnets, and a third set of magnets,
	[[a]] the magnetron disposed above the target, wherein the magnetron is configured to rotate [[a]] the plurality of magnets about a central axis of the process chamber to form a plasma in the peripheral portion of the interior volume
	a substrate support disposed in the interior volume opposite the target and having a support surface configured to support the substrate having the given diameter;
a collimator disposed in the interior volume between the target and the substrate support;
a collimator power source coupled to the collimator and configured to 
	[[a]] the first set of magnets disposed about the body, proximate the target, and above the collimator to form a magnetic field having substantially vertical magnetic field lines in the peripheral portion and through the collimator, wherein a plane of a substrate-facing surface of the target intersects the first set of magnets above the collimator;
the second set of magnets disposed about the body and above the support surface of the substrate support to form a magnetic field having magnetic field lines directed toward a center of the support surface;
	[[a]] the third set of magnets disposed about the body at a height even with or below a substrate-facing surface of the collimator, wherein the third set of magnets are configured to create a magnetic field having magnetic field lines directed inward and downward toward the central portion and toward the center of the support surface, wherein the second set of magnets is disposed entirely below the collimator and the third set of magnets;
wherein the first set of magnets are disposed about the body at a height above a target-facing surface of the collimator,
wherein the second set of magnets are disposed about the body at a height that is above the substrate, 
wherein the third set of magnets are disposed about the body above the second set of magnets and below the first set of magnets, and 
	a first power source coupled to the target to electrically bias the target; 
	a second power source coupled to the substrate support to electrically bias the substrate support; and
a controller configured to control the magnetron to form the annular plasma, the first power source and the second power source to respectively bias the target and the substrate support relative to each other to maintain the annular plasma formed over the collimator and, while maintaining the annular plasma over the collimator, controlling the collimator power source to and the third set of magnets guide ions from the target towards a center of the substrate.

Claims 4 and 21-28 are canceled.

Allowable Subject Matter
Claims 1, 3, and 6-11 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 1 and 11 of the invention are not shown in the prior art of a processing chamber for sputter depositing onto a substrate on a substrate support, the process chamber having a central axis and comprising a body having an interior volume and a lid assembly with a target, the substrate support in the interior volume and opposite the target, a collimator in the interior volume and between the target and substrate in addition to being attached to a collimator power source, a first power source coupled to the target, a second power source coupled to the substrate support, a rotating magnetron disposed above the target and configured to rotate about the central axis, first, second, and third sets of magnets, and a controller configured to control the rotating magnetron, first and second power sources, and the collimator power source, and especially with regard to:
the process chamber only has (i.e. consists of) magnets present that are the rotating magnetron behind the target and the first, second, and third sets of magnets around the sides of the process chamber, e.g. no other magnets are 
the structural positioning of each of the first, second, and third sets of magnets with respect to each other, the target, the substrate support, and the collimator as required by claims 1 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/MICHAEL A BAND/Primary Examiner, Art Unit 1794